Citation Nr: 1812636	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for residual effects, to include bladder dysfunction, and erectile dysfunction, caused by the January 2006 right hemicolectomy at a VA treatment facility.

2.  Entitlement to a rating in excess of 10 percent for chronic adductor strain.


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1992 to June 2000.  The Veteran died in January 2013.  The appellant filed this case as the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).

In August 2014, the appellant was deemed to be a valid substitute claimant for the purposes of processing the Veteran's appeal to completion.

In the February 2009 substantive appeal, the Veteran requested a hearing before the Board.  In May 2017, the appellant reported she did not want a hearing before the Board.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702 (2017).

In September 2017, the Board remanded the case for additional evidentiary development, and it has been returned to the Board for appellate review.

As noted in the August 2014 deferred rating decision, the RO noted the following issues were pending at the time of the Veteran's death: service connection for cancer of the appendix, Paragraph 30 benefits due to surgical treatments for cancer of the appendix, special monthly compensation based on being housebound, and a rating in excess of 20 percent for lumbosacral strain with nerve impingement, as well as accrued benefits.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted above, the issues on appeal were remanded by the Board in September 2017.  In part, the Board directed the AOJ to obtain any outstanding VA treatment records not already associated with the claims file, including any informed consent forms related to the January 2006 surgery performed on the Veteran.  Nevertheless, as of this date, there is no indication of record that this requested development in the September 2017 remand was attempted by the RO.  As of this date, review of the record shows the latest VA treatment record in the claims file is dated on January 9, 2013 from the VA Medical Center (VAMC) in Montgomery, Alabama.  "[A] remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the September 2017 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already associated with the claims file, including any informed consent forms related to the January 2006 right hemicolectomy performed on the Veteran and any records dated from January 9, 2013 to January 16, 2013 (date of the Veteran's death).

It must be noted in the claim file that this action was completed.  All negative responses should be documented and the appellant should be notified.

2.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

